Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 9, 2018

                                       No. 04-18-00003-CR

                                       Christine RUSSELL,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-0695-CR
                            Honorable William Old, Judge Presiding


                                          ORDER
        On December 21, 2017, the appellant filed her notice of appeal. On February 8, 2018, the
court reporter responsible for preparing the reporter’s record in this appeal filed a notification of
late record, stating that the appellant has failed to pay or make arrangements to pay the fee for
preparing the reporter’s record and that the appellant has failed to file a designation of record.

        We, therefore, ORDER the appellant to provide written proof to this court within
fourteen (14) days of the date of this order that either (1) the reporter’s fee has been paid or
arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal
without paying the reporter’s fee. We FURTHER ORDER the appellant to provide written proof
to this court within fourteen (14) days of the date of this order that she has filed a designation of
record with the court reporter, Patricia Wagner.

       If the appellant fails to respond within the time provided, the appellant’s brief will
be due within thirty days from the date of this order, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court